UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1614


MAHAMAN LAWAN OUMAROU MALAM, a/k/a Mahaman Malam Lawan
Oumarou; SOUWEBA MAMAN BALLA, a/k/a Souweba Mamn Balla Mme
Moussa Alou,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 20, 2012                Decided:   February 3, 2012


Before SHEDD, DAVIS, and WYNN, Circuit Judges.


Dismissed in part and denied in part by unpublished per curiam
opinion.


Anser  Ahmad,   ADVANCED   IMMIGRATION   LAW   GROUP,   Harrisburg,
Pennsylvania, for Petitioners.     Tony West, Assistant Attorney
General, Stephen J. Flynn, Assistant Director, Robert Michael
Stalzer, Office    of   Immigration   Litigation,   UNITED   STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Mahaman Lawan Oumarou Malam and Souweba Maman Balla,

both natives and citizens of Niger, petition for review of an

order of the Board of Immigration Appeals (Board) dismissing

their    appeal       from    the    Immigration          Judge’s      denial       of    their

applications for relief from removal.

               Petitioners      first     dispute         the    Board’s     finding       that

their    asylum       applications      were       not    timely    filed     and       that   no

exceptions applied to excuse the untimeliness.                         We have reviewed

Petitioners’ claims in this regard and find that we do not have

jurisdiction          to   review      this     determination.             See      8    U.S.C.

§ 1158(a)(3) (2006); Lizama v. Holder, 629 F.3d 440, 445 (4th

Cir. 2011).

               Petitioners      next     challenge         the     Board’s       alternative

finding that they failed to establish eligibility for asylum.

To obtain reversal of a determination denying eligibility for

relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find

the requisite fear of persecution.”                       INS v. Elias-Zacarias, 502

U.S.    478,    483-84       (1992).      We       have   reviewed     the    evidence         of

record    and    Petitioners’          claims      and    conclude     that      Petitioners

fail    to     show    that    the     evidence       compels      a   contrary          result.

Having failed to qualify for asylum, Petitioners cannot meet the

more stringent standard for withholding of removal.                                     Chen v.

                                               2
INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v. Cardoza-Fonseca,

480     U.S.    421,    430    (1987).         Finally,    we    have    considered

Petitioners’      contention     that    the    Immigration      Judge   improperly

questioned them at the hearing and find it to be lacking in

merit.

               Accordingly, we dismiss in part and deny in part the

petition for review.           We dispense with oral argument because the

facts    and    legal   contentions      are    adequately      presented    in   the

materials      before    the    court    and    argument   would     not    aid   the

decisional process.

                                                                 DISMISSED IN PART
                                                                AND DENIED IN PART




                                          3